Citation Nr: 0105925	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a stomach 
disability.  

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  

6.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with status post left laminectomy L5-S1.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in June 1995 
after serving on active duty more than 17 years.  

This appeal arises out of a September 1996 rating action.  In 
November 2000, the veteran appeared at a hearing conducted by 
the undersigned at the Department of Veterans Affairs (VA) 
Philadelphia Pennsylvania Regional Office (RO), after which 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

At the hearing in November 2000, the veteran indicated that 
he wanted to establish claims for service connection for 
allergies, and for arthritis.  These issues have not been 
developed on appeal, and as such, are not properly before the 
Board at this time.  Since they are also not inextricably 
intertwined with the issues that are on appeal, they will not 
be further addressed in this decision, but are referred to 
the RO for appropriate action.  

In addition, the Board observes that the RO has also 
certified as on appeal a claim for an increased rating for 
sinusitis.  In this regard, the Board notes that service 
connection for sinusitis was established in the September 
1996 rating action that is the subject of this appeal.  At 
that time, it was assigned a non-compensable evaluation.  The 
Board also observes that the veteran expressed his 
disagreement with the rating assigned for sinusitis in 
December 1996, it was included in the statement of the case, 
and was among the issues the veteran discussed when he 
perfected his appeal in March 1997.  In a February 1999 
rating action, however, the schedular evaluation of the 
veteran's sinusitis was increased to 10 percent, effective 
from July 1995, and in a letter from the veteran received at 
the RO in April 1999, he advised that he was "presently 
satisfied with the sinusitis rating."  The Board construes 
this as the veteran's written notice to withdraw his appeal 
with respect to his sinusitis claim.  The inclusion of that 
issue in a subsequent supplemental statement of the case and 
among the issues certified as on appeal by the RO does not 
serve to reinstate that matter as on appeal.  Although 
testimony was heard with respect to this issue at the hearing 
before the undersigned in November 2000, such testimony also 
does not reinstate that appeal.  The testimony may be 
construed as an attempt to initiate a new claim for an 
increased rating for sinusitis.  The matter is referred to 
the RO to clarify the veteran's wishes in this regard, and 
for any further action indicated.  

The claims for service connection for a stomach disability 
and for a right foot disability will be addressed in the 
Remand which follows this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal on the claim for an increased rating for 
his back disability has been obtained by the RO.  

2.  The veteran's service-connected lumbar strain with status 
post left laminectomy, L5-S1 is reasonably shown to reflect 
severe, but not pronounced, disc disease.  


CONCLUSION OF LAW

A 40 percent rating is warranted for lumbar strain with 
status post left laminectomy L5-S1.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45 Diagnostic Code 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded, and imposed on VA certain 
notification requirements.  

With respect to the claim for a higher rating for the 
veteran's back disability, the requirements of the new law 
have been satisfied, and there is no reason to return this 
matter to the RO solely for consideration of this law's 
implications.  The record includes the reports of VA 
examinations conducted in connection with this claim, as well 
as the veteran's relevant treatment records.  Moreover, the 
statement of the case and supplemental statements of the case 
issued during the course of this appeal appear to fulfill all 
notice requirements.

The evaluation of the veteran's disabilities is determined by 
the application of a schedule of ratings which is based upon 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); see also DeLuca v. 
Brown, 8 Vet.App. 202, 205 (1995).

Regarding the veteran's back disability, a review of the 
record shows that in service he was seen for back complaints 
on a number of occasions over the years.  Following his 
discharge, VA examination in October 1995 revealed that there 
was no muscle spasm noted about the veteran's spine, but 
there was mild tenderness.  Range of motion was described as 
"good" and X-rays of the spine were interpreted as normal.  
Shortly thereafter, in December 1995, the veteran needed to 
undergo back surgery, a left lumbar laminectomy at L5-S1.  
This was apparently preceded by complaints of left leg 
numbness and low back pain that worsened to severe back pain, 
with only temporary relief by medication.  The veteran was 
assigned a temporary total rating for convalescence purposes 
following this surgery, effective from the date of hospital 
admission in December 1995 to February 1996.  Records dated 
after that show that in April 1996, the veteran was seen for 
complaints of numbness on the outer left foot, slight pain at 
the right and left hip on bending, and some pain along the 
back of his left leg.  These complaints across the veteran's 
back and at his left foot, were again noted in September 1996 
records.  He also complained of numbness.  Similar complaints 
were noted in November and December 1996, and into 1997.  An 
MRI in December 1996 revealed findings consistent with a 
recurrent disc herniation at L5-S1.   

On VA examination in June 1997, the veteran complained of 
paresthesia down the back of the left leg, into the heel and 
foot and which apparently produced a moderate limp on the 
left.  He also reported that he had changed jobs to avoid 
aggravating his back symptoms, and was now employed as a 
security guard at a summer camp, which did not require 
lifting or carrying heavy objects.  He also indicated that he 
was given the option of another back surgery to attempt to 
relieve his persistent symptoms, but he declined.  

VA outpatient treatment records dated in August 1997 show 
that the veteran continued to complain of back pain, with 
localized left lower leg and heel pain.  Records dated in 
1998 were also associated with the claims file, but these are 
nearly illegible owing to the poor handwriting of the health 
care provider treating the veteran.  They appear to refer to 
treatment for neck, shoulder and chest discomfort, and 
unrelated to the veteran's low back. 

On April 1999 VA examination, the veteran complained of pain 
and stiffness in the low back, radiating down both sides of 
either knee.  He also complained of intermittent dysesthesia 
along the lateral border of the left foot.  He did not have 
any bowel or bladder symptoms, nor were there any complaints 
of lack of endurance, motor incoordination or fatigue.  He 
related that his symptoms were constant, and were worsened by 
physical activity during the day.  It was noted that the 
veteran worked as a security guard full-time.  The examiner 
estimated that during a flare-up, the veteran's functional 
impairment would rise by 40 to 50 percent above baseline.  

On physical examination, the veteran did not limp, but there 
was tenderness in the right paraspinal area with moderate 
spasm.  In addition, he had dysesthesia along the left L5 
dermatomal area.  Range of motion studies revealed that 
flexion was to 90 degrees, extension was to 20 degrees, right 
lateral flexion was to 20 degrees, and left lateral flexion 
was to 30 degrees.  Lateral rotation to the left was to 40 
degrees, and lateral rotation to the right was to 30 degrees.  
The lower extremities had normal muscle bulk and intact deep 
tendon reflexes.  The diagnosis was degenerative disc 
disease, L5-S1, status post diskectomy and hemilaminectomy 
with left lumbar radiculopathy.  

At the hearing before the undersigned, the veteran testified 
that he experiences back pain and muscle spasm, and that his 
range of back motion was limited by pain.  

The RO has evaluated the veteran's low back disability under 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5293-
5295.  Under Code 5293, for intervertebral disc syndrome, the 
condition is assigned a 20 percent rating for moderate 
impairment with recurring attacks.  The next higher rating, 
40 percent, is assigned for severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief.  
A 60 percent rating, the highest rating under this code, is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Under Code 5295, for lumbosacral strain, a 20 percent rating 
is assigned with muscle spasm on extreme forward bending, 
loss of lateral spine motion unilateral, in standing 
position.  For severe lumbosacral strain, a 40 percent rating 
is assigned.  This contemplates listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the highest rating under this code.  

The foregoing record reflects that over the years the veteran 
has been consistently complaining of back pain which is 
subject to episodes of exacerbation with various types of 
activity.  Indeed, he changed jobs several years ago in order 
to avoid aggravating his back symptoms.  In addition, the 
evidence confirms the presence of muscle spasm and back 
tenderness.  On the other hand, range of motion of the lumbar 
spine has not been shown to be particularly restricted, as it 
was described as "good" in 1995, and flexion was shown to 
be to 90 degrees in 1999.  Moreover, the veteran's lower 
extremities have normal muscle bulk and intact deep tendon 
reflexes.  These favorable findings, however, must be 
balanced against the evidence that shows recurrent disc 
herniation.  Likewise, while the veteran's range of motion is 
fairly intact, when he was examined most recently, it was 
estimated that functional impairment would be upwards of 50 
percent worse during a flare-up. 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the veteran's complaints of constant discomfort and of 
muscle spasms and a VA physician's conclusion that the 
associated impairment can become 50 percent worse during a 
flare-up, the Board finds that the record reasonably shows a 
disability picture reflecting severe disc syndrome.  The 
Board finds that the veteran's low back disability, which is 
post lumbar disc surgery, is most appropriately rated as disc 
syndrome under Code 5293.  (Inasmuch as 40 percent is the 
maximum schedular rating for lumbosacral strain, rating the 
disability under Code 5295 would offer the veteran no further 
advantage.)  While the veteran's lumbar strain with status 
post left laminectomy L5-S1 clearly does not meet all the 
specified Code 5293 criteria for a 40 percent disability 
rating, the resulting disability picture approximates such 
criteria.  Accordingly, a 40 percent rating is warranted 
under Code 5293.  38 C.F.R. § 4.7.  The evidence does not 
show symptoms compatible with a pronounced disc syndrome such 
as sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site, with little 
intermittent relief, as to warrant the next higher, 60 
percent, schedular rating.  

Inasmuch as the appeal of the rating for the back disorder is 
from the original rating assigned, consideration of potential 
"staged" ratings is indicated.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Severe disc syndrome is the greatest level 
of impairment shown at any time during the appellate period 
(other than during the time for which a total 
hospitalization/convalescent rating was assigned), and is 
representative of the level of disability throughout the 
appellate period.  Consequently, staged ratings are not 
warranted in this case.   


ORDER

Subject to the regulations governing payment of monetary 
awards, a 40 percent rating for lumbar strain with status 
post left laminectomy L5-S1, is granted. 





REMAND

With respect to hearing loss, the record shows that the 
veteran was examined to evaluate this disability on a number 
of occasions during the appeal period.  However, he testified 
at the November 2000 hearing that this disability has 
worsened since he was last examined, in April 1999.  
Accordingly, another examination is indicated.    

Regarding the veteran's claim for service connection for knee 
disabilities, his service medical records reflect a number of 
occasions when he was seen for complaints of knee pain.  On 
VA examination in 1995, no specific disability was found and 
no knee diagnosis was entered.  The veteran continues to 
voice complaints of knee discomfort since then.  When he was 
examined in 1997 there were conflicting findings.  The 
physician who actually conducted the examination of the 
veteran and commented that X-rays of the veteran's knees 
showed no abnormalities, concluded that no specific diagnosis 
of a knee disability was warranted.  However, the report of 
the radiologist who interpreted the June 1997   X-rays of the 
veteran's knees, included a finding that there was "minimal 
narrowing of the joint space at the medial portion of both 
knees, apparently due to early degenerative changes."  This 
inconsistency should be resolved.  And, if there are early 
degenerative changes in the knees, it must be determined 
whether the changes are related to the knee complaints the 
veteran has voiced since service. 

With respect to the claims for service connection for a 
stomach disability and for a right foot disability, the Board 
observes that as with any claim, a perfected appeal to the 
Board consists of a notice of disagreement and, after a 
statement of the case has been furnished, a timely 
substantive appeal.  Here, these two issues are notably 
absent from the substantive appeal the veteran submitted in 
March 1997. 

However, the RO wrote to the veteran and indicated that if he 
wished to withdraw his appeal for benefits regarding these 
disabilities, it would be necessary to submit written notice 
to that effect.  He did not respond to this letter.  That 
notwithstanding, these issues were then not included in the 
supplemental statement of the case issued in April 2000.  
Owing to the confused procedural development of these claims, 
and the veteran's expressed desire to discuss them at the 
hearing before the undersigned in November 2000, testimony 
was taken with respect to these claims at that time.  

After reviewing the foregoing sequence of events, it is clear 
that the veteran never submitted a substantive appeal with 
respect to the claims for service connection for a stomach 
disability and a right foot disability.  Accordingly, the 
Board does not have jurisdiction to consider them.  
Nevertheless, because of the April 1997 letter from the RO 
advising the veteran that it was necessary to submit written 
notice of withdrawal of his appeal regarding these claims, 
and because of the inclusion of those issues in a subsequent 
supplemental statement of the case, the Board finds that the 
notice to the veteran was deficient and that his time limit 
to submit a substantive appeal addressing these issues should 
be tolled. 

In light of the foregoing, the case is remanded to the RO for 
the following:  

1.  The RO should contact the veteran in writing 
and ask him to clarify, in writing, whether he 
wishes to pursue appeals with respect to claims for 
service connection for a stomach disability and/or 
r a right foot disability and, if so, to afford him 
60 days to submit a substantive appeal on those 
issues. 

2.  As to any remaining issues on appeal, the RO 
must review the claims file and ensure that all 
notification and development action required by the 
VCAA is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in sections 3 and 
4 of the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further guidance 
on the processing of this case in light of the 
changes in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, including, 
among others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  
3.  The RO should ask the veteran to identify all 
sources of treatment he received for his knees 
since service, and for his hearing loss, since 
1999.  The RO should obtain for the record copies 
of the clinical records of treatment from all 
sources identified.  

4.  The RO should schedule the veteran for VA 
orthopedic and audiological evaluations.  The 
purpose of the orthopedic examination is to 
identify all knee disabilities present, if any, and 
to ascertain their etiology.  The purpose of the 
audiological evaluation (with audiometric testing) 
is to ascertain the current severity of the 
veteran's hearing loss.  In this regard, all 
examiners should review the veteran's claims file 
in conjunction with their examinations.  With 
respect to the veteran's knees, the examiner should 
specifically determine if degenerative changes are 
present, and provide an opinion, as to any knee 
disability diagnosed, whether it is as likely as 
not to be related to knee complaints noted in 
service.  A complete rationale for any opinion 
offered should be set forth in the examination 
report.

5.  The RO should ensure that all of the foregoing 
development is completed.

6.  Thereafter, the RO should review the veteran's 
claims for service connection for left and right 
knee disabilities, and for an increased rating for 
hearing loss.  If the claims remain denied, the 
veteran should be provided an appropriate 
supplemental statement of the case, and given the 
opportunity to respond.  The case should then be 
returned to the Board for further review. 

No further action by the veteran is necessary until he is 
notified.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



